     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 1 of 25 Page ID #:1



1     KYLE P. SCHNEBERG (SBN 239325)
2       SCHNEBERG LAW PC
3
        3828 W. Carson St., Ste. 100
        Torrance, CA 90503
4
        Telephone Number: (310) 359-9090
5       Fax Number: (310) 873-3039
6       Email Address: kyle@schneberglaw.com
7
      ERICH C. FERRARI (DC SBN 978253, Pro Hac Vice Application Pending)
8
         FERRARI & ASSOCIATES
9        1455 Pennsylvania Ave., NW, Suite 400
10       Washington, D.C. 20004
11       Telephone Number: (202) 280-6370
         Fax Number: (877) 448-4885
12
         Email Address: ferrari@falawpc.com
13
         Attorneys for Plaintiffs Behzad Ferdows and Mehrzad Ferdows
14

15                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
16

17
      BEHZAD FERDOWS; MEHRZAD                  Case No.: 2:20-cv-10156
18    FERDOWS,
19               Plaintiffs,                   COMPLAINT FOR DECLARATORY
20                                             AND INJUNCTIVE RELIEF
      vs.
21

22    OFFICE OF FOREIGN ASSETS
      CONTROL; ANDREA M. GACKI,
23
      Director of OFAC, in her official
24    capacity,
25               Defendants.
26

27

28
                                           1
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 2 of 25 Page ID #:2



1           Plaintiff Mehrzad Ferdows and Behzad Ferdows (“Plaintiffs”) bring this
2
      Complaint for Declaratory and Injunctive Relief against Defendants the United
3

4     States Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) and
5
      its Director, Andrea M. Gacki, in her official capacity, and in support of this
6

7
      complaint allege:

8           1.     Defendants have utilized the devastating power of U.S. sanctions to
9
      unlawful effect by targeting Plaintiffs and shattering their livelihood and reputation
10

11    without lawful cause.
12
            2.     On September 21, 2020, suddenly and without prior notice, OFAC
13

14
      designated Plaintiffs under Executive Order (“E.O.”) 13382 for purportedly acting

15    for or on behalf of an entity that was itself targeted for sanctions in the same
16
      designation action. This designation resulted in the imposition of sanctions on
17

18    Plaintiffs—the effect of which has been to institute an international boycott on them.
19
            3.     By designating Plaintiffs, Defendants violated constitutional norms and
20

21
      statutory requirements. First, Defendants failed to provide fair notice of conduct

22    sanctionable under E.O. 13382 in violation of the Due Process Clause of the Fifth
23
      Amendment to the United States Constitution when they designated Plaintiffs for
24

25    acting on behalf of an entity that was not itself subject to sanctions. This same failure
26
      also contradicted the clear import of E.O. 13382’s text, which renders sanctionable
27

28
      acting for or on behalf of sanctioned parties, making Defendants’ action in
                                                 2
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 3 of 25 Page ID #:3



1     contravention of the requirements of the Administrative Procedure Act (“APA”). In
2
      addition, through their imposition of blocking sanctions, Defendants caused the
3

4     blocking and effective seizure of Plaintiffs’ U.S. properties in violation of the Fourth
5
      Amendment to the U.S. Constitution.
6

7
            4.     Defendants did not merely violate constitutional and statutory

8     requirements in undertaking its designation action, however. Defendants also failed
9
      to provide any supportable factual basis to find that either Plaintiffs or Mammut
10

11    Industrial Group engaged in sanctionable conduct under E.O. 13382. Indeed, in their
12
      rush to take aggressive action against Iran, Defendants have exhibited a total lack of
13

14
      care and concern for the facts of this case and have leveled unsubstantiated

15    accusations at the Plaintiffs, which—even if accepted as true—would still not
16
      demonstrate that Plaintiffs engaged in sanctionable behavior.
17

18          5.     Further, Defendants have impaired Plaintiffs’ ability to respond to the
19
      allegations purportedly in support of their designations, as the factual basis for
20

21
      OFAC’s decision to designate Plaintiffs has been obscured. Indeed, Defendants have

22    not released any information regarding the basis for the designation other than the
23
      legal criterion under E.O. 13382 for which Plaintiffs were designated.
24

25          6.     Defendants possess an evidentiary memorandum that sets out the
26
      information reviewed by OFAC in making its designation decision and provides the
27

28
      reasoning by which OFAC came to determine that Plaintiffs meet the criteria for
                                                 3
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 4 of 25 Page ID #:4



1     designation under E.O. 13382. Defendants have not disclosed this evidentiary
2
      memorandum to Plaintiffs nor provided alternative means by which they can
3

4     understand the basis of their designation.
5
            7.     The consequences of Defendants’ unlawful action have been personally
6

7
      devastating for both Plaintiffs. Specifically, Plaintiffs have long maintained

8     substantial connections to the United States having studied here, owned properties
9
      here, raised children who went to school here, and having traveled frequently here.
10

11    Since their designations, however, they have been effectively barred from travel to
12
      the United States; have had their U.S. properties and assets blocked by Defendants;
13

14
      and are at risk of civil and criminal liability should they engage in dealings, intended

15    or not, with any U.S. person anywhere in the world. The punitive repercussions of
16
      their unlawful designations severe Plaintiffs entirely from the United States and
17

18    deprive them of their property and other interests here.
19
            8.     Looking abroad, the effect of Defendants’ unlawful action is no less
20

21
      chilling. Plaintiffs’ designations have left them international pariahs, as transactions

22    or dealings with them anywhere in the world and by any person, company, or bank
23
      could expose those parties to sanctions. This not only risks destroying businesses
24

25    that Plaintiffs have spent their life building, but also undermines their ability to
26
      sustain their own livelihoods, as the simplest of activities—maintaining bank
27

28
                                                   4
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 5 of 25 Page ID #:5



1     accounts, procuring basic services, etc.—are now made difficult, if not impossible,
2
      as a result of Defendants’ action.
3

4           9.     Plaintiffs seek to mitigate the harm done by Defendants’ unlawful
5
      action. To do so, they turn to this Court, seeking immediate relief from Defendants’
6

7
      sanctions and an order requiring Defendants to act consistent with constitutional and

8     statutory requirements.
9
                                JURISDICTION AND VENUE
10

11          10.    This action arises under the United States Constitution, the
12
      International Emergency Economic Powers Act (“IEEPA”), 50 U.S.C. § 1701 et seq.,
13

14
      and the Administrative Procedure Act (“APA”), 5 U.S.C. § 701 et seq. This Court

15    has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331 because
16
      this action arises under the laws of the United States.
17

18          11.    This Court may grant declaratory relief pursuant to the Declaratory
19
      Judgment Act, 28 U.S.C. § 2201 et seq., and Fed. R. Civ. P. 57. This Court may
20

21
      grant injunctive relief pursuant to Fed. R. Civ. P. 65.

22          12.    Venue is proper in the Central District of California as this is the district
23
      in which a substantial portion of property subject to this action is located. See 28
24

25    U.S.C. §§ 1391(b) and (e).
26
      ///
27

28
                                                 5
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 6 of 25 Page ID #:6



1                                       THE PARTIES
2
            13.    Behzad Ferdows is and was at all times relevant to this complaint a
3

4     citizen of Germany and Iran and a resident of Austria and the United Arab Emirates.
5
            14.    Behzad Ferdows is an international businessman who studied in the
6

7
      United States at the high school level at the Hun School of Princeton in Princeton,

8     New Jersey and at the university level at the University of Southern California. Mr.
9
      Ferdows owns an apartment in Los Angeles, CA and maintains a bank account at a
10

11    U.S. branch of First Century Bank located in Los Angeles, CA.
12
            15.    Mehrzad Ferdows is and was at all times relevant to this complaint a
13

14
      citizen of Germany and Iran.

15          16.    Mehrzad Ferdows is an international businessman who studied in the
16
      United States at the high school level at Beverly Hills High School in Beverly Hills,
17

18    California and at the university level at the University of Southern California. Mr.
19
      Ferdows holds a U.S. tourist visa and travels to the United States on a frequent basis,
20

21
      including twice within the prior twelve months. Mr. Ferdows owns an apartment in

22    Los Angeles, CA and maintains bank accounts at U.S. branches of First Century
23
      Bank and Bank of America, both located in Los Angeles, CA.
24

25          17.    Mehrzad Ferdows is a recipient of the Federal Cross of Merit—the sole
26
      federal decoration in Germany—which he received in 2009 and is provided to
27

28
                                                6
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 7 of 25 Page ID #:7



1     Germans and foreigners contributing to the Federal Republic of Germany through
2
      contributions in the fields of political, socio-economic, and intellectual activity.
3

4           18.    OFAC is a federal administrative agency of the United States
5
      Department of the Treasury and is located at 1500 Pennsylvania Ave., NW,
6

7
      Freedman’s Bank Building, Washington, D.C. 20220. OFAC is responsible for

8     administering U.S. economic sanctions programs, including by designating persons
9
      under E.O. 13382 and regulating dealings with them via 31 C.F.R. Part 501, the
10

11    “Reporting, Procedures, and Penalties Regulations,” and 31 C.F.R. Part 544, the
12
      “Weapons of Mass Destruction Proliferators Sanctions Regulations.” OFAC was
13

14
      responsible for designating Plaintiffs pursuant to E.O. 13382.

15          19.    Defendant Andrea M. Gacki is the Director of OFAC. In this role, Ms.
16
      Gacki was responsible for designating Plaintiffs pursuant to E.O. 13382.
17

18                               FACTUAL ALLEGATIONS
19
            A.     Executive Order 13382
20

21
            20.    On June 28, 2005, President George W. Bush issued E.O. 13382,

22    “Blocking Property of Weapons of Mass Destruction Proliferators and Their
23
      Supporters” pursuant to his authority under IEEPA.
24

25          21.    E.O. 13382 blocks the property and interests in property of persons
26
      determined by the Secretary of the Treasury, inter alia, to have provided, or
27

28
      attempted to provide, financial, material, technological, or other support for, or
                                                 7
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 8 of 25 Page ID #:8



1     goods or services in support of, or to be acting or purporting to act for or on behalf
2
      of any person blocked pursuant to E.O. 13382. Exec. Order 13382, § 1(a)(iii)-(iv)
3

4     (June 28, 2005).
5
            22.    Transactions or dealings by a U.S. person or within the United States
6

7
      in property or interests in property of a person blocked by E.O. 13382 is prohibited

8     under that authority. This includes a prohibition on the making of any contribution
9
      or provision of funds, goods, or services by, to, or for the benefit of, a blocked person,
10

11    as well as the receipt of any contribution or provision of funds, goods, or services
12
      from a blocked person. Exec. Order 13382, § 1(b) (June 28, 2005).
13

14
            23.    Persons designated pursuant to E.O. 13382 are identified on OFAC’s

15    Specially Designated Nationals and Blocked Persons List (“SDN List”) with the
16
      associated tag “[NPWMD].” NOTE 1 to 31 C.F.R. § 544.201 (April 13, 2009).
17

18          B.     Plaintiffs’ Designations Under Executive Order 13382
19
            24.    On September 21, 2020, OFAC designated Plaintiffs under E.O. 13382
20

21
      for acting or purporting to act for or on behalf of Mammut Industrial Group, an entity

22    that was simultaneously designated pursuant to E.O. 13382. Notice, U.S. Dep’t of
23
      Treasury, Office of Foreign Assets Control, 85 Fed. Reg. 60519 (Sept. 25, 2020).
24

25          25.    In OFAC’s press release announcing these designations, Plaintiffs were
26
      alleged to be shareholders of Mammut Industrial Group, and Mehrzad Ferdows was
27

28
      additionally alleged to serve as the entity’s Chief Executive Officer (“CEO”). Press
                                                  8
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 9 of 25 Page ID #:9



1     Release, U.S. Dep’t of Treasury, Office of Foreign Assets Control, Treasury
2
      Sanctions Key Actors in Iran’s Nuclear and Ballistic Missile Programs (Sept. 21,
3

4     2020).
5
            26.    Mammut Industrial Group was not a blocked person under E.O. 13382
6

7
      prior to Plaintiffs’ own designation under that authority.

8           C.     Mammut Industrial Group’s Designation Under Executive Order
9
                   13382
10

11          27.    Mammut Industrial Group was designated on September 21, 2020—
12
      simultaneous with the designation of Plaintiffs. Id. According to OFAC’s press
13

14
      release, Mammut Industrial Group was designated under E.O. 13382 for having

15    provided, or attempted to provide, financial, material, technological or other support
16
      for, or goods or services in support of Shahid Hemmat Industrial Group (“SHIG”),
17

18    an entity blocked pursuant to E.O. 13382. Id. OFAC alleged that Mammut Industrial
19
      Group “has supported the production of ballistic missile equipment for Iran’s
20

21
      [Aerospace Industries Organization] and specifically, [SHIG], Iran’s primary

22    developer of liquid propelled missiles.” Id. OFAC further alleged that, “[a]s of late-
23
      2019, Mammut Industries continued to support SHIG’s production of ballistic
24

25    missile equipment.” Id.
26
            28.    OFAC’s press release does not identify the manner in which Mammut
27

28
      Industrial Group is alleged to support the production of ballistic missile equipment.
                                                9
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 10 of 25 Page ID #:10



1      Further, Plaintiffs have not been provided any indication how the entity for which
2
       they are purported to act for or on behalf of itself provided support to the Shahid
3

4      Hemmat Industrial Group, a blocked person under E.O. 13382.
5
             D.     Harm to Plaintiffs
6

7
             29.    Defendants’ action has been personally devastating to Plaintiffs, as they

8      have been made the subject of an international boycott and have lost access to their
9
       U.S. properties and assets. The legal, economic, and reputational harms caused by
10

11     Defendants’ unlawful action is immeasurable, as Plaintiffs have had their good
12
       names tied, falsely and arbitrarily, to Iran’s nuclear and ballistic missile programs.
13

14
       Further, through their action, Defendants have severed Plaintiffs entirely from the

15     United States; put at serious risk their ability to carry out their businesses in the
16
       future; and undermined their ability to sustain their very livelihoods.
17

18                  i.     Legal Harm
19
             30.    By virtue of their designations, all of Plaintiffs’ property and interests
20

21
       in property in the United States or within the possession or control of U.S. persons

22     are blocked, and U.S. persons are generally prohibited from engaging in transactions
23
       with them. Exec. Order 13382, § 1(a)-(b) (June 28, 2005); 31 C.F.R. § 544.201
24

25     (April 13, 2009).
26
             31.    Plaintiffs are also at risk of being civilly and criminally liable for
27

28
       engaging in violations of IEEPA—specifically, for causing U.S. persons to deal in
                                                 10
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 11 of 25 Page ID #:11



1      property in which they hold an interest. See, e.g., 50 U.S.C. § 1705(a)-(b). Plaintiffs
2
       have extensive U.S. property interests, including rental properties, and are thus at
3

4      heightened risk of being subject to these laws.
5
             32.    Persons who engage in transactions or dealings with Plaintiffs,
6

7
       anywhere in the world, risk sanctions exposure under E.O. 13382, as Defendants

8      may determine that such persons are engaged in activities that meet the criteria for
9
       designation under that legal authority.
10

11           33.    As Iranian persons, Plaintiffs are subject to certain additional sanctions
12
       laws and regulations targeted at Iranian persons on OFAC’s SDN List. For instance,
13

14
       under Executive Order 13846, persons determined to have materially assisted,

15     sponsored, or provided financial, material, or technological support for, or goods or
16
       services in support of, Iranian persons included on OFAC’s SDN List are subject to
17

18     blocking sanctions. Exec. Order 13846, §§ 1(a)(ii)-(iii) (Aug. 6, 2018). In addition,
19
       foreign banks determined to have knowingly conducted or facilitated any significant
20

21
       financial transaction on behalf of Iranian persons included on OFAC’s SDN List

22     may be excluded entirely from the U.S. financial sector. Exec. Order 13846, §
23
       2(a)(ii) (Aug. 6, 2018).
24

25                  ii.    Personal Harms
26
             34.    Defendants’ unlawful action has had significant personal harm to both
27

28
       Plaintiffs, including financial, social, and reputational harms. This includes the
                                                 11
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 12 of 25 Page ID #:12



1      blocking of their real properties in the United States; the blocking of their financial
2
       accounts in the United States, the assets of which total in the millions of dollars; the
3

4      effective prohibition on travel to the United States; making all transactions with them
5
       sanctionable, including transactions abroad; and the evisceration of their good names
6

7
       through a false association with Iran’s nuclear and ballistic missile programs.

8                          a.     U.S. Properties and Assets
9
                                  i.    Mehrzad Ferdows
10

11           35.    Mehrzad Ferdows owns the property located at 2220 Avenue of the
12
       Stars, Unit 1601, Los Angeles, CA 90067. This property has an estimated value of
13

14
       $2,000,000.00 USD. At the time of his designation, Mr. Ferdows rented out this

15     property and received rental income from the property totaling $7,500.00 USD per
16
       month. As a result of his designation, this property is blocked, and Mr. Ferdows is
17

18     unable to rent it out or otherwise make use of it. Moreover, the property is subject to
19
       a Homeowners Association (“HOA”) agreement, and—because Mr. Ferdows is
20

21
       unable to make payments with respect to that agreement as the result of his

22     designation—Mr. Ferdows risks having the property placed into foreclosure.
23
             36.    Mr. Ferdows maintains bank accounts in the United States, all of which
24

25     are blocked as a result of his unlawful designation by OFAC. Mr. Ferdows maintains
26
       an account with First Century Bank at its branch located at 1875 Century Park E,
27

28
       Los Angeles, CA 90067. This account has a current balance of more than
                                                 12
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 13 of 25 Page ID #:13



1      $2,000,000.00 USD. The account and the funds held therein are blocked as a result
2
       of Mr. Ferdows’ designation, and he is prohibited from accessing the account or his
3

4      funds held therein.
5
             37.    Mr. Ferdows also maintains an account with Bank of America at its
6

7
       branch located at 468 N. Beverly Drive, Beverly Hills, CA 90210. This account has

8      a current balance of more than $50,000.00 USD. The account and the funds held
9
       therein are blocked as a result of Mr. Ferdows’ designation, and he is prohibited
10

11     from accessing the account or his funds held therein.
12
             38.    Because of his designation, Mr. Ferdows is effectively unable to travel
13

14
       to the United States. Mr. Ferdows maintains a U.S. visa set to expire on March 1,

15     2026. He has used this visa to enter the United States more than fifteen times over
16
       the past five years and has visited the United States twice in the past year. The dates
17

18     of his most recent travels are: December 12-15, 2019 in Los Angeles, CA; December
19
       4, 2019 in Los Angeles, CA; November 21-24 to New York, NY; and October 25-
20

21
       November 1, 20219 in Los Angeles, CA.

22           39.    Mr. Ferdows maintains a close connection to the United States beyond
23
       that of his U.S. properties and assets and his frequent travels. Mr. Ferdows studied
24

25     in the United States, graduating from a U.S. high school and from the University of
26
       Southern California (“USC”) while resident in the United States. Mr. Ferdows also
27

28
       has two children who attended high school in the United States and graduated from
                                                 13
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 14 of 25 Page ID #:14



1      U.S.-based universities: Loyola Marymount University and California State
2
       University, Northridge. Mr. Ferdows paid for his children’s schooling and living
3

4      expenses while they attended school in the U.S. Mr. Ferdows’ connections to the
5
       United States thus go back decades and extend across generations. Defendants’
6

7
       unlawful actions have severed Mr. Ferdows entirely from the United States—

8      rendering most transactions or dealings in the United States with respect to him
9
       prohibited—and have thus sought to negate and deprive him of his long-standing
10

11     interests in the United States.
12
                                  ii.    Behzad Ferdows
13

14
             40.   Behzad Ferdows owns real property located at 2222 Avenue of the Stars,

15     Unit 2601, Los Angeles, CA 90067. This property has an estimated value of
16
       $2,200,000.00 USD. As a result of his designation, this property is blocked, and Mr.
17

18     Ferdows is unable to access it. Moreover, the property is subject to a Homeowners
19
       Association (“HOA”) agreement, and—because Mr. Ferdows is unable to make
20

21
       payments with respect to that agreement as the result of his designation—he risks

22     having the property placed into foreclosure.
23
             41.    Mr. Ferdows also maintains financial accounts in the United States,
24

25     which have been blocked as a result of his unlawful designation by OFAC.
26
       Specifically, Mr. Ferdows maintains an account with First Century Bank at the
27

28
       branch located at 1875 Century Park E, Los Angeles, CA 90067. This account has a
                                                14
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 15 of 25 Page ID #:15



1      current balance of more than $2,000.00 USD. The account and the funds are blocked
2
       as a result of Mr. Ferdows’ designation, and he is prohibited from accessing them.
3

4            42.    Mr. Ferdows maintains a close connection to the United States beyond
5
       just his U.S.-based properties and assets. Mr. Ferdows studied in the United States,
6

7
       graduating from high school and from the University of Southern California

8      (“USC”) while resident in the United States. His eldest child also graduated from
9
       high school in the United States and attended and graduated from USC. Mr. Ferdows
10

11     paid for his children’s schooling and living expenses while they attended school in
12
       the U.S. Mr. Ferdows’ connections to the United States thus go back decades and
13

14
       extends across generations. Defendants’ unlawful actions have severed Mr. Ferdows

15     entirely from the United States—rendering most transactions or dealings in the
16
       United States with respect to him prohibited—and have thus sought to negate and
17

18     deprive him of his long-standing interests in, and connections to, the United States.
19
                           b.     Economic Harms
20

21
             43.    Defendants’ unlawful actions have had a devastating impact on

22     Plaintiffs’ overseas activities, including their financial and business interests abroad.
23
       Plaintiffs estimate that—as a direct result of their designations—they have suffered
24

25     close to 200 million Euros in damages, including expected lost income.
26
             44.    Plaintiffs retain an ownership interest in a number of entities abroad.
27

28
       As a result of their designations, Plaintiffs have divested, or are in the process of
                                                  15
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 16 of 25 Page ID #:16



1      divesting, from these companies, losing out on substantial present and future income
2
       from these investments.
3

4            45.    Entities in which Plaintiffs retain an ownership interest have also had
5
       retaliatory action taken against them, as foreign partners have cancelled contracts to
6

7
       avoid their own potential exposure to U.S. sanctions. Such contracts, in Plaintiffs’

8      estimation, total over 500 million Euros and have cost Plaintiffs—in light of their
9
       investments in such entities—substantial present and future income and have
10

11     undermined their ability to sustain their own investment in such entities in the future.
12
             46.    Plaintiffs maintain bank accounts at foreign financial institutions.
13

14
       These accounts—which hold more than 30 million Euros in their funds—have been

15     almost uniformly blocked, as banks refuse to process transactions involving
16
       Plaintiffs and are seeking to cease the provision of any financial services to them.
17

18     Defendants’ unlawful action has thus left Plaintiffs unable to access their funds
19
       abroad or keep the most basic banking relationships with foreign banks.
20

21
             47.    Unable to access their own funds, Plaintiffs have also been cut off from

22     their credit institutions, rendering it difficult to sustain their economic livelihoods
23
       and those of their families. Plaintiffs maintained a number of credit cards with
24

25     institutions such as American Express, CitiBank, First Century Bank, and Bank of
26
       America, and each of these credit cards have been cancelled in the immediate wake
27

28
       of Defendants’ unlawful action. Moreover, credit institutions have cancelled, or
                                                 16
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 17 of 25 Page ID #:17



1      denied, credit to Plaintiff’s relations, including wife and children, and Plaintiffs and
2
       their families have had tremendous difficulties paying for basic items such as food
3

4      and utilities. In addition, Plaintiffs have been unable to transfer funds to support their
5
       children who attend schools overseas, including through the provision of funds to
6

7
       support meals, travel, and other personal expenses while at school.

8            48.    Prior to their designations, Plaintiffs and their companies were prepared
9
       to enter into new business relationships or arrangements with international partners,
10

11     including those in Europe. Because of their designations, all negotiations or
12
       discussion regarding such new business relationships or arrangements have been put
13

14
       on immediate hold. This has cost Plaintiffs valuable future income.

15                         c.     Reputational Harms
16
             49.    In undertaking its designation action, Defendants falsely and arbitrarily
17

18     claimed that Plaintiffs are “key actors” in Iran’s nuclear and ballistic missile
19
       programs. Press Release, U.S. Dep’t of Treasury, Office of Foreign Assets Control,
20

21
       Treasury Sanctions Key Actors in Iran’s Nuclear and Ballistic Missile Programs

22     (Sept. 21, 2020). In doing so, Defendants have maligned Plaintiffs’ good names,
23
       marring their business reputations and causing untold future harm to their ability to
24

25     restore their reputations and economic livelihoods in the future.
26
             50.    As a direct result of their designation, Plaintiffs have been pushed out
27

28
       of companies which they founded or maintained a substantial ownership interest in,
                                                  17
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 18 of 25 Page ID #:18



1      as these companies lost business contracts and sales due to their association with
2
       Plaintiffs as U.S.-designated persons. In addition, foreign banks and credit card
3

4      companies have ceased their relationship with Plaintiffs out of legal concerns,
5
       making it extremely difficult for them to sustain their economic livelihoods.
6

7
                                       LEGAL CLAIMS

8                                           COUNT I
9
           DEFENDANTS’ DESIGNATION OF PLAINTIFFS UNDER E.O. 13382
10
           CONSTITUTES ARBITRARY AND CAPRICIOUS AGENCY ACTION
11               UNDER THE ADMINISTRATIVE PROCEDURE ACT
12

13
             51.    Plaintiffs re-allege and incorporate by reference as if fully set forth
14     herein the allegations in all preceding paragraphs.
15
             52.    Agency action, findings, and conclusions found to be arbitrary,
16

17     capricious, an abuse of discretion, or otherwise not in accordance with law shall be
18
       held unlawful by a reviewing court and set aside. 5 U.S.C. § 706(2)(A).
19

20           53.    Defendants’ designation of Plaintiffs and their findings and conclusions
21     in support of this designation are arbitrary, capricious, an abuse of discretion, or
22
       otherwise not in accordance with law in violation of the Administrative Procedure
23

24     Act, 5 U.S.C. § 701 et seq.
25
                                           COUNT II
26

27
        DEFENDANTS’ DESIGNATION OF PLAINTIFFS UNDER E.O. 13382 IS IN
            EXCESS OF STATUTORY JURISDICTION, LIMITATIONS, OR
28
                                                18
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 19 of 25 Page ID #:19



1       AUTHORITIES IN VIOLATION OF THE ADMINISTRATIVE PROCEDURE
2                                  ACT
3
             54.    Plaintiffs re-allege and incorporate by reference as if fully set forth
4

5      herein the allegations in all preceding paragraphs.
6
             55.    Agency action, findings, and conclusions found to be in excess of
7

8
       statutory jurisdiction, authority, or limitations, or short of statutory right, shall be

9      held unlawful by a reviewing court and set aside. 5 U.S.C. § 706(2)(C).
10
             56.    Defendants’ designation of Plaintiffs under E.O. 13382 and their
11

12     findings and conclusions in support thereof are in excess of statutory jurisdiction,
13
       authority, or limitations, or short of statutory right, in violation of the Administrative
14

15
       Procedure Act, 5 U.S.C. § 701 et seq. Defendants designated Plaintiffs on the basis

16     of conduct that was not sanctionable at the time in which Plaintiffs purportedly
17
       engaged in it. E.O. 13382 authorizes Defendants to designate persons that act or
18

19     purport to act for or on behalf of, directly or indirectly, a blocked person, but
20
       Mammut Industrial Group was not blocked at the time of the purported conduct that
21

22
       served as the basis for Plaintiffs’ designation.

23                                           COUNT III
24
           DEFENDANTS’ DESIGNATION OF PLAINTIFFS UNDER E.O. 13382
25
           VIOLATES THE FAIR NOTICE REQUIREMENT UNDER THE FIFTH
26                 AMENDMENT TO THE U.S. CONSTITUTION
27

28
                                                  19
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 20 of 25 Page ID #:20



1            57.    Plaintiffs re-allege and incorporate by reference as if fully set forth
2
       herein the allegations in all preceding paragraphs.
3

4            58.    Under the Due Process Clause of the Fifth Amendment, Defendants
5
       must provide fair notice of conduct that is prohibited or sanctionable or conduct that
6

7
       is otherwise required by law. Failure to provide fair notice merits setting aside the

8      penalty or sanction imposed.
9
             59.    Defendants failed to provide Plaintiffs with fair notice of conduct that
10

11     is sanctionable in violation of the Fifth Amendment’s Due Process Clause, as
12
       Plaintiffs were designated for acting or purporting to act for or on behalf of Mammut
13

14
       Industrial Group at a time in which it was not a blocked person under E.O. 13382.

15                                         COUNT IV
16
        DEFENDANTS’ DESIGNATION OF PLAINTIFFS UNDER E.O. 13382 AND
17
            THE IMPOSITION OF SANCTIONS ON THEM AND THEIR U.S.
18      PROPERTIES VIOLATES THEIR FOURTH AMENDMENT RIGHTS TO BE
19                  FREE FROM UNREASONABLE SEIZURES
20
             60.    Plaintiffs re-allege and incorporate by reference as if fully set forth
21

22     herein the allegations in all preceding paragraphs.
23
             61.    Under the Fourth Amendment to the U.S. Constitution, Plaintiffs have
24

25     a right to be free from unreasonable searches and seizures.
26           62.    Defendants’ designation of Plaintiffs under E.O. 13382; their
27
       imposition of sanctions; and their blocking of Plaintiffs’ U.S. properties constitute
28
                                                20
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 21 of 25 Page ID #:21



1      an unlawful seizure of Plaintiffs’ U.S. properties in violation of their Fourth
2
       Amendment rights to be free from unreasonable seizures.
3

4                                            COUNT V
5
         DEFENDANTS’ DESIGNATION OF PLAINTIFFS UNDER E.O. 13382 IS
6        CONTRARY TO CONSTITUTIONAL RIGHT, POWER, PRIVILEGE, OR
7      IMMUNITY IN VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT
8
             63.    Plaintiffs re-allege and incorporate by reference as if fully set forth
9

10     herein the allegations in all preceding paragraphs.
11
             64.    Under the APA, courts are required to hold unlawful and set aside
12

13
       agency action, findings, or conclusions found to be contrary to constitutional right,
14     power, privilege, or immunity. 5 U.S.C. § 706(2)(B).
15
             65.    Defendants’ failure to provide notice that acting or purporting to act for
16

17     or on behalf of an entity that is not yet blocked under E.O. 13382 is sanctionable
18
       prior to designating Plaintiffs violates their constitutional rights under the Due
19

20     Process Clause of the Fifth Amendment to the U.S. Constitution.
21           66.    Defendants’ designation of Plaintiffs under E.O. 13382 and the
22
       blocking of their U.S.-based assets is contrary to Plaintiffs’ constitutional right to be
23

24     free from unreasonable seizures under the Fourth Amendment to the U.S.
25
       Constitution.
26

27
                                            COUNT VI
28
                                                  21
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 22 of 25 Page ID #:22



1      DEFENDANTS’ DESIGNATION OF PLAINTIFFS UNDER E.O. 13382 AND
2      THEIR FAILURE TO ACCORD PLAINTIFFS SUFFICIENT NOTICE OF THE
3
        DESIGNATION VIOLATES THEIR FIFTH AMENDMENT RIGHT TO DUE
                                PROCESS
4

5            67.    Plaintiffs re-allege and incorporate by reference as if fully set forth
6
       herein the allegations in all preceding paragraphs.
7

8            68.    Under the Fifth Amendment to the U.S. Constitution, Plaintiffs have a
9
       right to post-deprivation notice. Sufficient notice requires Defendants to provide
10

11     Plaintiffs with the reasons for their designation so as to permit them a meaningful
12     opportunity to respond to Defendants’ action.
13
             69.    Defendants have not provided sufficient notice for their determination
14

15     that Plaintiffs meet the criteria for designation under E.O. 13382—i.e., that Plaintiffs
16
       are persons that act or purport to act for or on behalf of, directly or indirectly,
17

18     Mammut Industrial Group, a blocked person under E.O. 13382. Defendants have not
19     provided any findings relied upon, nor any conclusions rendered, in determining that
20
       Plaintiffs meet the criteria for designation under E.O. 13382 and have withheld
21

22     disclosure of the administrative record—including the evidentiary memorandum—
23
       underlying their designation action.
24

25                                         COUNT VII
26      DEFENDANTS’ FAILURE TO PROVIDE NOTICE OF THE REASONS FOR
27         PLAINTIFFS’ DESIGNATION UNDER E.O. 13382 VIOLATES THE
28                    ADMINISTRATIVE PROCEDURE ACT
                                                 22
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 23 of 25 Page ID #:23



1

2            70.    Plaintiffs re-allege and incorporate by reference as if fully set forth
3
       herein the allegations in all preceding paragraphs.
4

5
             71.    Agency action, findings, and conclusions found to be not in accordance

6      with law or without observance of procedure required by law shall be held unlawful
7
       by a reviewing court and set aside. 5 U.S.C. § 706(2)(A) and (D).
8

9            72.    Defendants’ designation of Plaintiffs under E.O. 13382 and their
10
       determination that they meet the criteria for designation under that authority is
11

12
       arbitrary, capricious, not in accordance with law, and without observance of

13     procedure required by law in violation of the Administrative Procedure Act, 5 U.S.C.
14
       § 701 et seq. This is because Defendants have failed to provide Plaintiffs with
15

16     adequate notice of the reasons for his designation.
17
                                     RELIEF REQUESTED
18

19
       Wherefore, Plaintiffs respectfully request that this Court:

20           A.     Issue an order vacating Behzad Ferdows’ designation under E.O.
21
                    13382;
22

23           B.     Issue an order vacating Mehrzad Ferdows’ designation under E.O.
24
                    13382;
25

26
             C.     Order Defendants to rescind Behzad Ferdows’ designation under E.O.

27                  13382;
28
                                                23
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 24 of 25 Page ID #:24



1           D.    Order Defendants to rescind Mehrzad Ferdows’ designation under E.O.
2
                  13382;
3

4           E.    Declare Behzad Ferdows’ designation under E.O. 13382 to be
5
                  unlawful;
6

7
            F.    Declare Mehrzad Ferdows’ designation under E.O. 13382 to be

8                 unlawful;
9
            G.    Order Defendants to disclose the full administrative record, including
10

11                the evidentiary memorandum and its related exhibits, underlying
12
                  Plaintiffs’ designation under E.O. 13382 or otherwise provide sufficient
13

14
                  alternative means by which Plaintiffs may be provided constitutionally

15                adequate notice of the reasons for their designation under E.O. 13382;
16
            H.    Order Defendants to provide Plaintiffs with sufficiently specific
17

18                unclassified summaries of the classified or privileged portions of the
19
                  evidentiary memorandum relating to the basis for Plaintiffs’
20

21
                  designation under E.O. 13382;

22          I.    Conduct in camera review of any redactions made to the administrative
23
                  record, including the evidentiary memorandum and its attached exhibits,
24

25                underlying Plaintiffs’ designations to ensure that any such redactions
26
                  have made consistent with, and are appropriately and narrowly tailored
27

28
                  to, the demands of the law;
                                                24
     Case 2:20-cv-10156-DMG-MAA Document 1 Filed 11/05/20 Page 25 of 25 Page ID #:25



1           J.    Grant an award to Plaintiffs of their costs and attorneys’ fees under the
2
                  Equal Access to Justice Act, 28 U.S.C. § 2412 et seq., and any other
3

4                 applicable provision of law; and
5
            K.    Any other and further relief as the Court may deem proper.
6

7
       DATED: November 3, 2020                     SCHNEBERG LAW PC
8
                                                   FERRARI & ASSOCIATES
9

10                                                 /s/
11                                                 KYLE P. SCHNEBERG,
                                                   Attorney for Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              25
